Exhibit 10.10
*** Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 17 C.F.R. 24b-2
PATENT ASSIGNMENT AGREEMENT
     This Patent Assignment Agreement (“Agreement”) is made as of June 10, 2009
by Henry H. Ji, an individual (“Assignor”), to Sorrento Therapeutics, Inc., a
California corporation having a place of business at 10054 Mesa Ridge Court,
Suite 122, San Diego, CA 92121 (“Assignee”).
     WHEREAS Assignor owns the patent(s) (“Patents”) and patent applications
(“Patent Applications”) set forth in Exhibit A hereto; and
     WHEREAS Assignee desires to acquire Assignor’s entire right, title and
interest in and to the Patents, Patent Applications, and the Future Patents (as
hereinafter defined);
     NOW, THEREFORE, in consideration of mutual covenants and agreements set
forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Assignment of Patents and Patent Applications. Assignor hereby
irrevocably and unconditionally grants, conveys, transfers, and assigns to
Assignee for the sum of [...***...] payable in cash and, upon presentment of
invoices, reimbursement of fees and costs associated with the filing,
prosecution and maintenance of the Patents (defined below), up to a maximum
amount of [...***...], all of Assignor’s right, title and interest in and to the
Patents, the Patent Applications, the inventions disclosed therein, and all
future patents that may issue from Patent Applications throughout the world, and
all foreign counterparts, divisionals, continuations in whole or in part,
reexaminations, reissues, substitutions or extensions of any of the preceding
(collectively “Future Patents”), and the right to claim priority to any of the
preceding, the same to be held by Assignee for Assignee’s own use and enjoyment,
and for the use and enjoyment of Assignee’s successors, assigns and other legal
representatives, as fully and entirely as the same would have been held and
enjoyed by Assignor if this Agreement had not been made; together with all
claims for damages by reason of past, present and future infringements of the
Patent Applications, Patents and Future Patents and the right to sue for and
collect such damages, as permitted under the applicable laws for any
jurisdiction or country in which such claims may be asserted (provided, however,
that the foregoing does not require Assignor to pay to Assignee any revenues or
damages previously recovered or to be recovered pursuant to contracts previously
concluded by Assignor, nor does it amend any other written agreements between
Assignor and Assignee with respect thereto), for the use and benefit of Assignee
and its successors, assigns and other legal representatives.
     2. Issuance of Future Patents. Assignor hereby authorizes and requests the
Commissioner of Patents and Trademarks of the United States, and any officer of
any country or countries foreign to the United States, whose duty it is to issue
patents or other evidence or forms of intellectual property protection or
applications as aforesaid, to issue the Future Patents to Assignee
*Confidential Treatment Requested

1



--------------------------------------------------------------------------------



 



and its successors, assigns and other legal representatives in accordance with
the terms of this instrument.
     3. Assistance. Assignor shall not execute any writing or do any act
whatsoever conflicting with the terms and conditions of this Agreement, and
Assignor agrees to perform, without charge to Assignee (except as otherwise
permitted herein), all acts deemed necessary or desirable by Assignee to permit
and assist Assignee in perfecting and enforcing the full benefits, enjoyment,
rights, title and interest throughout the world in all Patents, Patent
Applications and Future Patents, and the intellectual property rights therein
assigned to Assignee hereunder. Such acts may include execution of documents,
including any and all powers of attorney, applications, assignments,
declarations, affidavits, and any other papers in connection therewith
reasonably necessary to perfect such benefits, enjoyment, rights, title and
interest in Assignee, assistance and cooperation in the registration and
enforcement of applicable intellectual property rights or other legal
proceedings, including providing documents and materials in the possession or
control of Assignor, testifying in any legal proceedings, signing lawful papers
and making all lawful oaths at Assignee’s expense, and generally doing
everything possible to aid Assignee in obtaining and enforcing proper protection
for applicable intellectual property rights, it being understood that the
foregoing covenants and agreements shall bind and inure to the benefit of the
assigns and legal representatives of Assignor and Assignee.
     4. Power of Attorney. If Assignee is unable, for any reason, to obtain the
assistance of Assignor as set forth in Section 3 above, Assignor hereby
designates and appoints Assignee as Assignor’s agent and attorney-in-fact, with
full power of substitution in Assignor’s name and stead, to act for and on
behalf of Assignor to take any and all steps, including proceedings at law, in
equity or otherwise, to execute, acknowledge, verify, file and deliver any and
all instruments and assurances and to perform all other lawfully permitted acts
necessary or expedient in order to vest or perfect the aforesaid rights and
causes of action more effectively in Assignee or to protect the same or to
enforce any claim or right of any kind with respect thereto with the same legal
force and effect as if executed by Assignor. Assignor hereby declares that the
foregoing power is coupled with an interest and as such is irrevocable.
     5. Delivery. Within 10 days after execution of this Agreement, Assignor
shall deliver to Assignee, for each Patent, Patent Application and Future
Patent, copies of (i) the prosecution files and all additional documents and
materials relating to prosecution and, if applicable, maintenance; (ii) all
documents and materials relating to the inventions disclosed therein (including
laboratory notebooks and invention disclosure forms); and (iii) a docket listing
all actions required for the first ninety (90) days following execution of this
Agreement. If the documentation of the Patents, Patent Applications and all
related intellectual property is currently being handled by a law firm, then
Assignor shall notify such law firm in writing of the assignment and transfer to
Assignee contemplated hereby.
     6. Representations and Warranties. Assignor represents and warrants that:
(i) Assignor has full right, power, and authority to enter into this Agreement
and to perform its obligations and duties under this Agreement, and that the
performance of such obligations and duties does not and will not conflict with
or result in a breach of any other agreements to which Assignor is a party or
any judgment, order, or decree by which Assignor is bound; and (ii) Assignor is
the sole

2



--------------------------------------------------------------------------------



 



and exclusive owner of all right, title, and interest in and to the Patents,
Patent Applications and Future Patents, free and clear of any security interest,
option, lien, license, or encumbrance of any nature.
     8. General.
          A. Notice. Any notice, approval, authorization, consent, or other
communication required or permitted to be delivered to either party under this
Agreement must be in writing and will be deemed properly delivered, given, and
received (i) when delivered by hand, or (ii) two (2) business days after
delivered by courier or express delivery service to the address set forth
beneath the name of such party below (or to such other address or to a facsimile
number as such party may have specified in a written notice to the other party):

     
If to Assignor, to:
  If to Assignee, to:
 
   
Henry H. Ji
  Sorrento Therapeutics, Inc.
 
  10054 Mesa Ridge Court, Suite 122
 
  San Diego, CA 92121
 
  Attn: Chief Executive Officer

          B. Governing Law. This Agreement will be construed in accordance with
and governed in all respects by the laws of the State of California without
reference to principles of conflict of laws. Any legal action or other legal
proceeding relating to this Agreement or the enforcement of any provision of
this Agreement may be brought or otherwise commenced in any state court located
in San Diego County, California or any federal court located in the Southern
District of California. Each party expressly and irrevocably consents and
submits to the jurisdiction of each such state and federal courts (and each
appellate courts thereof).
          C. Remedies. The rights and remedies of the parties will be cumulative
(and not alternative). If any legal action is brought to enforce this Agreement,
the prevailing party will be entitled to receive its attorneys’ fees, court
costs, and other collection expenses, in addition to any other relief it may
receive.
          D. Waiver. All waivers must be in writing and signed by an authorized
representative of the party to be charged. Any waiver or failure to enforce any
provision of this Agreement on one occasion will not be deemed a waiver of any
other provision or of such provision on any other occasion.
          E. Severability. If any provision of this Agreement is unenforceable,
such provision will be changed and interpreted to accomplish the objectives of
such provision to the greatest extent possible under applicable law and the
remaining provisions will continue in full force and effect.

3



--------------------------------------------------------------------------------



 



          F. Independent Contractors. This Agreement is not intended to
establish any partnership, joint venture, employment, or other relationship
between the parties except that of independent contractors.
          G. Construction. The section headings in this Agreement are for
convenience of reference only, will not be deemed to be a part of this
Agreement, and will not be referred to in connection with the construction or
interpretation of this Agreement. Any rule of construction to the effect that
ambiguities are to be resolved against the drafting party will not be applied in
the construction or interpretation of this Agreement. As used in this Agreement,
the words “include” and “including,” and variations thereof, will not be deemed
to be terms of limitation, but rather will be deemed to be followed by the words
“without limitation.” All references in this Agreement to “Sections” are
intended to refer to Sections of this Agreement.
          H. Entire Agreement. This Agreement, including the Exhibit A, sets
forth the entire understanding of the parties relating to the subject matter
hereof and supersedes all prior agreements and understandings between the
parties relating to the subject matter hereof. This Agreement may not be
amended, modified, altered, or supplemented other than by means of a written
instrument duly executed and delivered on behalf of both parties.
          I. Counterparts. This Agreement may be executed in several
counterparts, each of which will constitute an original and all of which, when
taken together, will constitute one agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

                      Assignor:       Assignee:    
 
                    Henry H. Ji       Sorrento Therapeutics, Inc.    
 
                   
Signature:
  /s/ Henry H. Ji       By:   /s/ Antonius Schuh    
 
                                Name: Antonius Schuh, Chief Executive Officer  
 

[SIGNATURE PAGE TO PATENT ASSIGNMENT AGREEMENT]

5



--------------------------------------------------------------------------------



 



Exhibit A

          Patent/Application No.   Title   Filing Date United States Patent No.
7,405,062   Novel Method For Cloning Variable Domain Sequences Of Immunological
Gene Repertoire   November 13, 2003
 
        United States Patent Application
No. 12/124,048   Novel Method For Cloning Variable Domain Sequences Of
Immunological Gene Repertoire   May 20, 2008
 
        PCT Application No. PCT/US02/15125   Novel Method For Cloning Variable
Domain Sequences Of Immunological Gene Repertoire   May 14, 2002
 
        United States Provisional Application
No: 60/290,907   Novel Method For Cloning Variable Domain Sequences Of
Immunological Gene Repertoire   May 14, 2001
 
        European Patent Application
No. 02736798.6   Novel Method For Cloning Variable Domain Sequences Of
Immunological Gene Repertoire   December 12, 2003
 
        Canadian Patent Application No. 2450217   Novel Method For Cloning
Variable Domain Sequences Of Immunological Gene Repertoire   December 12, 2003
 
        Australian Patent Application
No. 2002309777   Novel Method For Cloning Variable Domain Sequences Of
Immunological Gene Repertoire   December 12, 2003

6